Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SECOND AMENDED AND RESTATED NANTOMICS EXCLUSIVE RESELLER AGREEMENT
This Second Amended and Restated NantOmics Exclusive Reseller Agreement (this
“Agreement”) is made as of September 20, 2016, with an effective date as of June
19, 2015 (the “Effective Date”), by and between NantOmics, LLC, a Delaware
limited liability company (“NantOmics”), and NantHealth, Inc., a Delaware
corporation (“NantHealth”). NantOmics and NantHealth are sometimes referred to
herein as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, NantOmics has developed and makes available certain genomic and
proteomic analysis and bioinformatics services;
WHEREAS, NantHealth and NantOmics are parties to that certain NantOmics
Exclusive Reseller Agreement (the “Original Agreement”), effective as of June
19, 2015, under which NantHealth obtained the right to market and resell such
services on an exclusive basis in the Commercial Field of Use (defined below);
WHEREAS, NantHealth and NantOmics amended and restated the Original Agreement
pursuant to an Amended and Restated NantOmics Exclusive Reseller Agreement dated
May 9, 2016 (the “First Restated Agreement”) to clarify certain terms of the
Original Agreement;
WHEREAS, NantHealth and NantOmics wish to amend and restate the First Restated
Agreement with the terms of this Agreement to clarify certain terms of the First
Restated Agreement.
NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and conditions herein contained, the Parties do hereby (a) amend,
restate and replace the First Restated Agreement in its entirety and
(b) otherwise agree as follows:
AGREEMENT
1.    Definitions. Capitalized terms that are used but not otherwise defined in
this Agreement shall have the meanings set forth below:
“Affiliate” means, with respect to a Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person. For purposes of this Agreement, (i)
NantHealth and its Subsidiaries shall not be deemed to be Affiliates of
NantOmics and (ii) NantOmics and its Affiliates shall not be deemed to be
Affiliates of NantHealth.
“Claim” means any claim, action, suit, or proceeding.
“Commercial Field of Use” means the marketing, sale and provision of Omics
Services on a fee basis to Institutional Customers, in each case, for use in
connection with the information provided to an Institutional Customer. For the
avoidance of doubt, the “Commercial Field of Use” does not include Omics
Services provided primarily for research or educational purposes or for consumer
applications or primarily for the discovery, development, evaluation, trial,
analysis or regulatory approval of any pharmaceutical or therapeutic product or
treatment, or any companion diagnostic, biomarker, neoantigen or neoepitope.
“Confidential Information” means non-public information of a Disclosing Party or
its Affiliates, including (a) any trade secrets and any information relating to
the Disclosing Party’s current and planned




Page 1 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




products and services, technology, source code, techniques, know-how, research,
engineering, designs, finances, accounts, procurement requirements,
manufacturing, customer lists, business forecasts, and marketing; (b) any
information disclosed in writing that is clearly marked “confidential” or with a
similar proprietary notice at the time of disclosure; (c) any information
disclosed verbally that is identified as “confidential” or similarly at the time
of disclosure, or which, by its nature, a reasonable person would consider
confidential; (d) the terms and conditions of this Agreement; and (e) Omics
Data.
“Contractual Allowance” means the difference between (i) the gross amount billed
by NantHealth to an Institutional Customer for the Omics Services minus (ii) the
amount approved for payment by an Institutional Customer in exchange for the
Omics Services.
“Control” means the direct or indirect power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Customer Agreement” means an agreement that is accepted and agreed to by an
Institutional Customer for the provision Omics Services sold by NantHealth or
its Subsidiary under this Agreement.
“Institutional Customer” means an insurer, payor, self-insured health plan or
healthcare provider that pays for, or agrees to pay for, Omics Services. For the
avoidance of doubt, unless otherwise agreed on a case by case basis by NantOmics
in its discretion, “Institutional Customers” shall not include research,
academic or educational institutions, pharmaceutical or biotechnology companies
or individual patients or consumers.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or other requirement or rule
of any federal, state, local, or foreign government or political subdivision
thereof, or any arbitrator, court, or tribunal of competent jurisdiction.
“License Agreement” means that certain License Agreement between NantHealth and
NantOmics of even date herewith, in form attached hereto as Exhibit A.
“Loss” means all losses, damages, liabilities, deficiencies, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees, the costs of enforcing any right to
indemnification hereunder, and the cost of pursuing any insurance providers.
“NantOmics Marks” means the trade names, trade dress, trademarks, service marks,
logos, brand names and other identifiers of NantOmics or otherwise used in
connection with any Omics Services, including any applications, registrations,
and renewals thereof.
“Net Billing Amount” means the difference between (i) the gross amount billed by
NantHealth to an Institutional Customer for the Omics Services minus (ii) the
Contractual Allowance, if any.
“Omics Data” means [***]
“Omics Platform” means the hardware, software, systems, tools, database
processes, reporting methodology, testing procedures and other technology
utilized by or for NantOmics in the operation or provision of Omics Services.
“Omics Report” means the final, clinical report issued via the Omics Services
hereunder for delivery to the applicable requisitioning physician.




Page 2 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




“Omics Services” means whole genome sequencing, whole exome sequencing, RNA-Seq
and quantitative proteomics, and computational and data management and
bioinformatics services, made commercially available by NantOmics to NantHealth
for NantHealth to resell to Institutional Customers during the Term in
accordance with this Agreement.
“Other Services” means consulting and other professional services that may be
provided by or on behalf of NantOmics to NantHealth or its Subsidiaries from
time to time in connection with this Agreement.
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, trust, proprietorship, joint venture,
business organization, or government, political subdivision, agency or
instrumentality.
“Representatives” means a with respect to a Party or its Affiliates, each of
their respective employees, officers, directors, partners, shareholders, agents,
attorneys, and third-party advisors.
“Services” means the Omics Services and Other Services, collectively.
“Subsidiary” means, with respect to a Person, any other Person that is directly
or indirectly, through one or more intermediaries, Controlled by such Person.
“Term” has the meaning set forth in Section 13 hereof.
“Territory” means the entire world.
2.    Appointment as Reseller.
2.1     Appointment. Subject to the restrictions and obligations set forth in
this Agreement, NantOmics hereby appoints NantHealth, during the Term, as an
exclusive reseller of the Omics Services in and for the Commercial Field of Use,
with the exclusive right to market and sell Omics Services in the Territory to
and for Institutional Customers in and for the Commercial Field of Use.
2.2     Exclusivity. The rights granted to NantHealth under Section 2.1 are
exclusive. Accordingly, during the Term and except to the extent otherwise
agreed by the Parties on a case-by-case basis, NantOmics will not provide or
otherwise make available Omics Services to other Persons in or for the
Commercial Field of Use and will not authorize or grant any other Person the
right to market or sell Omics Services in or for the Commercial Field of Use.
For the avoidance of doubt, and notwithstanding anything herein to the contrary:
(a) the foregoing exclusivity does not apply, and NantOmics reserves the right
to offer and make Omics Services available, outside the Commercial Field of Use;
and (b) NantHealth and its Subsidiaries have the right to use vendors other than
NantOmics to provide whole genome sequencing, whole exome sequencing, RNA-Seq
and quantitative proteomics, and computational and data management and
bioinformatics services. To the extent that NantHealth uses another vendor for
some or all of such services, the Parties agree to negotiate together in good
faith to develop a revised pricing structure separate and apart from
Section 3.1.
2.3    Customer Engagement, Billing and Order Processing. NantHealth will
provide and manage, in its reasonable discretion, relationships relating to the
Omics Services, including (i) processing all order requisitions received from
customers, (ii) handling all inquiries and customer service requests from
physicians, patients and Institutional Customers, both prior to and after the
receipt of an order, (iii) maintaining a team of appropriately trained medical
professionals that will be responsible for assisting the customer to understand
and interpret the Omics Reports and (iv) managing billing, payments, billing
inquiry, collections




Page 3 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




and other transaction related processes for the Omics Services via direct
interaction with Institutional Customers (which may include the delivery of
general reports to Institutional Customers regarding Omics Services provided
to/for such Institutional Customers) (collectively, “Omics Transactional
Activities”).
2.4     Order Fulfillment Process. NantHealth will be responsible for (i)
coordinating all aspects of the performance of the Omics Services with
physicians, patients and Institutional Customers, including obtaining from such
parties the required order requisition, patient consent and Health Insurance
Portability and Accountability Act forms, and (ii) the ultimate acceptability
and medical necessity of the Omics Services ordered by NantHealth’s customer.
2.5     Branding. All branding of the Omics Services (including sample
collection kits) will be controlled by NantHealth; provided that NantHealth
shall give appropriate reference to NantOmics and its laboratories in order to
comply with applicable laws, rules, regulations or industry practice.
2.6 Marketing and Promotion.
(a)    NantHealth will be responsible for developing its own marketing
strategies, plans and materials to be used for the promotion and sale of Omics
Services under this Agreement and shall have no obligation to acknowledge in
such materials that NantOmics is providing the Omics Services to NantHealth,
unless and to the extent required by applicable laws, rules or regulations.
(b)    NantOmics will provide commercially reasonable marketing support to
NantHealth regarding the Omics Services, which may include: (i) providing
commercially reasonable training to NantHealth’s sales personnel; and (ii)
reasonably cooperating with NantHealth in responding to requests regarding
specific technical requirements in Customer Agreements that relate to the Omics
Services.
(c)    NantHealth shall: (i) use commercially reasonable efforts to market and
actively promote the Omics Services in a professional manner; and (ii) refrain
from making false or misleading claims or representations concerning Omics
Services, whether in the marketing materials or otherwise.
2.7     Provision and Quality of Services and Capacity Planning. NantOmics will
use its commercial reasonable efforts to provide the Services in a timely,
skillful, professional and workmanlike manner by qualified personnel exercising
care, skill and diligence consistent with industry standards, and in accordance
with the terms and conditions of this Agreement. NantHealth shall cooperate in
good faith with NantOmics to coordinate capacity planning for the Omics
Services.
2.8     Authorization and Informed Consent. NantHealth will only exercise its
rights under Section 2.1 if NantHealth obtains appropriate authorization and the
informed consent from the applicable patient under an informed consent document
approved by NantOmics (which informed consent document shall provide NantOmics
with rights to Omics Data as contemplated in this Agreement).
2.9     Subsidiaries. NantHealth may authorize its Subsidiaries to exercise the
rights granted to NantHealth under Section 2.1, provided that such Subsidiaries
agree to comply with the terms and conditions of this Agreement to the same
extent that they apply to NantHealth. NantHealth shall be responsible for the
acts and omissions of such Subsidiaries which, for purposes of this Agreement,
shall be deemed to be the acts and omissions of NantHealth.
2.10     Personnel. Each Party will use a reasonably adequate number of
qualified personnel with suitable training, education, experience and skill to
enable such Party to perform under this Agreement. The




Page 4 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Parties agree to use their reasonable efforts to promptly resolve any good faith
complaints regarding any of the other Party’s personnel, or otherwise concerning
the value or efficacy of any Services or other functions performed by or on
behalf of a Party in connection with this Agreement.
2.11     Other Services. The Parties may agree, from time to time, for NantOmics
to provide Other Services to NantHealth, in which case the Parties shall discuss
in good faith and mutually agree upon the applicable rates for such Services.
3.    Revenue Share and Payment Terms.
3.1     Revenue Share. Unless otherwise agreed by the Parties on a case-by-case
basis, (i) NantHealth shall pay to NantOmics [***] and (ii) with respect to any
of the Other Services provided by NantOmics, NantOmics may invoice NantHealth
for such Other Services on a monthly basis and such invoices shall be due and
payable by NantHealth within 45 days of receipt; [***]. Subject to the foregoing
and any restrictions expressly set forth in this Agreement or as may be
separately agreed in writing by the Parties, NantHealth will have the right, in
its sole discretion, to determine the fees charged to Institutional Customers
for the Omics Services resold pursuant to the Agreement and NantHealth’s delay
in collecting, or failure to collect, fees from customers shall not affect
NantHealth’s obligation to pay NantOmics the applicable fees for the Omics
Services. Further, except as expressly set forth in this Agreement, NantHealth
shall have no recourse to NantOmics for any amounts refunded to an Institutional
Customer to resolve any deficiencies in the Omics Services or the content
contained in the Omics Reports.
[***]
3.2     Annual Minimum. NantHealth agrees to pay NantOmics a non-cancellable
annual minimum in fees in the amount of (a) $2,000,000 for each calendar year
during the Initial Term beginning with and for the 2016 calendar year (i.e., $2
million for each of the 2016-2020 calendar years), (b) $25,000,000 for each
calendar year during the Initial Exclusive Renewal Term (i.e., $25 million for
each of the 2021-2023 calendar years) and (c) $50,000,000 for each calendar year
during the Additional Exclusive Renewal Terms (i.e., $50 million for each of the
2024-2029 calendar years) (the “Annual Minimum”). The Annual Minimum shall be
pro-rated on a per day basis if this Agreement is terminated on a date other
than December 31 (i.e., ($2,000,000, $25,000,000 or $50,000,000 as applicable ÷
total number of days in such calendar year) multiplied by the number of days
that have occurred up to the date of termination). If, at the end of any
calendar year or, if applicable, the termination date, the total fees paid and
payable to NantOmics for such calendar year are less than the Annual Minimum,
NantHealth shall pay to NantOmics the difference between the amounts paid and
payable and the Annual Minimum (the “True-up Payment”). The True-up Payment
shall be due and payable to NantOmics within forty-five (45) days after the end
of such calendar year or, if applicable, the termination date.
3.3     Expenses. Unless otherwise expressly set forth in this Agreement, each
Party will bear all of its own costs and expenses incurred in connection with
this Agreement or its performance hereunder, including any development costs,
sales and marketing costs, and support costs.
3.4     Taxes. All fees for the Services are exclusive of any taxes, duties or
other similar governmental charges (collectively, “Taxes”). If NantOmics is
required by law to collect any Taxes for the provision or supply of any Services
hereunder, then NantHealth will pay such Taxes or present an exemption
certificate acceptable to the taxation authorities, provided that such Taxes are
billed as a separate item on each invoice.




Page 5 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




3.5     Records and Audits. NantHealth shall keep accurate records (together
with supporting documentation) of Services sold pursuant to this Agreement,
appropriate to determine the amount of fees and other monies due to NantOmics
hereunder. Such records shall be retained for at least two (2) years following
the end of the Term. Upon at least thirty (30) days prior written notice to
NantHealth, NantOmics will be entitled to retain, at its own expense, an
independent certified public accounting firm reasonably acceptable to Nant
Health (the “Auditor”), solely for the purpose of auditing those records (which
shall not include access or examination of any systems) that are reasonably
necessary to determine NantHealth’s compliance with its payment obligations
under this Agreement. Prior to any audit, the Auditor will be required to sign a
confidentiality and/or non-disclosure agreement reasonably acceptable to
NantHealth, and the results of the audit and all information reviewed during
such audit will be deemed the NantHealth’s Confidential Information. Such audit
shall be conducted in accordance with generally accepted auditing standards,
during NantHealth’s customary business hours, and according to its customary
office policies and procedures. NantOmics shall be entitled to one audit per
calendar year during the Term and during the two (2) years thereafter. Upon the
conclusion of an audit, the period covered during such an audit may not be
reexamined in any subsequent audit. If an audit discloses that NantHealth has
underpaid NantOmics an amount that is more than five percent (5%) of the amount
actually due under this Agreement during any 6 month period, then NantHealth
shall pay all reasonable expenses of the Auditor directly incurred by NantOmics
Party for such audit in addition to the underpaid amount disclosed through such
audit and due under this Agreement.
3.6     License. In addition to the fees payable to NantOmics under this
Agreement, in further consideration of the rights granted to NantHealth
hereunder, NantHealth has entered into the License Agreement with NantOmics as
of the Effective Date.
4.    Licenses and Intellectual Property Ownership.
4.1    Reserved.
4.2    Trademarks.
(a)    Subject to the terms and conditions of this Agreement and only to the
extent required by applicable laws, rules or regulations, NantOmics hereby
grants to NantHealth and its Subsidiaries a non-exclusive, non-transferable
(except in accordance with Section 16.4) right and license to use the NantOmics
Marks in connection with the marketing, sale and provision of Omics Services
hereunder and to otherwise fulfill the terms of this Agreement.
(b)    NantHealth’s and its Subsidiaries’ use of the NantOmics Marks as
contemplated by Section 4.2(a) above must be in accordance with the NantOmics’
trademark use guidelines and instructions, if any, furnished in writing from
time to time. NantOmics will give NantHealth written notice of any changes to
such specifications or guidelines, and will give NantHealth a reasonable time to
modify its use of the NantOmics Marks to comply therewith.
(c)    All goodwill in and to the NantOmics Marks will inure solely to the
benefit of NantOmics.
4.3     Omics Reports. Subject to the terms and conditions of this Agreement,
NantOmics hereby grants to NantHealth a non-exclusive, non-transferable (except
in accordance with Section 16.4), right and license to distribute the Omics
Reports solely to the applicable requisitioning physicians.




Page 6 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.4     Omics Data. Subject to the terms and conditions of this Agreement,
NantOmics hereby grants to NantHealth a non-exclusive, non-transferable (except
in accordance with Section 16.4), right and license to use Omics Data collected
by or for NantHealth as reasonably necessary to perform Omics Transactional
Activities.
4.5     Restrictions. NantHealth agrees that it will not, and will not permit
others to: (a) reverse engineer, disassemble, decompile, decode, modify or adapt
any aspect of the technology platform used by NantOmics to provide the NantOmics
Services or otherwise attempt to derive or gain access to the source code or
algorithms thereof, in whole or in part; (b) remove, obscure or alter from any
NantOmics marketing materials or Omics Service reports any titles, trademarks,
or copyright, patent or other proprietary or restrictive legends or notices, or
any end user warning or advisory, affixed to or contained therein or thereon;
(c) release to a third party the results of any evaluation or testing of any
Omics Services without NantOmics prior written approval; (d) otherwise market or
sell any Omics Service or use any NantOmics Marks or NantOmics marketing
materials except as expressly set forth this Agreement or otherwise agreed in
writing.
4.6     Ownership, Reservation of Rights. Other than the express license rights
granted by NantOmics in Sections 4.1 through 4.4 above, (a) NantOmics and its
licensors reserve, retain and shall own all right, title, and interest
(including intellectual property rights) in and to the Omics Services, Omics
Platform, NantOmics Marks, NantOmics marketing materials, Omics Reports, Omics
Data and all other data, information, discoveries and inventions (including any
improvements modifications or derivative works of any of the foregoing) created
by either party, alone or with others, in connection with the foregoing or this
Agreement (collectively, the “Omics Materials”) and (b) neither NantHealth nor
any third party: (i) has or will have, acquire or claim any right, title, or
interest in or to any of the Omics Materials; or (ii) has or will have any right
or license to, and shall not, use any of the Omics Materials. For the avoidance
of doubt, and without limitation of the foregoing, the Omics Materials
constitute the Confidential Information of NantOmics and shall include any and
all companion diagnostic, biomarker, neoantigen, neoepitope and other
discoveries and inventions arising from the Omics Services, Omics Reports and/or
Omics Data. NantHealth and its Affiliates agree to assign and do hereby assign
any right, title or interest it may have in and to the Omics Materials to
NantOmics. NantHealth and its Affiliates covenant that they will not take any
action inconsistent with NantOmics’ or its licensors’ ownership and interests
set forth in this Section 4.6, or assist any Person in doing the same,
including, for the avoidance of doubt, asserting any claim or suit that the
Omics Materials (or any use thereof or operation of NantOmics’ business)
infringes any intellectual property right owned or controlled by NantHealth or
its Affiliates. In no event will any transaction contemplated by this Agreement
be construed as a sale or assignment of NantOmics’ intellectual property.
Furthermore and for the avoidance of doubt, NantOmics expressly reserves, and
NantHealth may not exercise, any and all rights with respect to the Omics
Services outside the Commercial Field of Use.
5.    Other Covenants.
5.1     Insurance. During the Term, at such Party’s expense, each Party will
maintain policies of insurance with insurance companies having a financial
strength rating no lower than “A-” and a size category not lower than “XII” as
rated by the A.M. Best Company, and in amounts which are reasonable and prudent
in light of such Party’s business, potential liabilities to the other Party
hereunder, and other relevant factors, including the following: (i) Commercial
General Liability insurance with limits not less than One Million U.S. Dollars
($1,000,000) combined single limit per occurrence and Two Million U.S. Dollars
($2,000,000) aggregate for products, completed operations, personal injury
(including death) and property damage arising




Page 7 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




out of this Agreement; (ii) Errors and Omissions insurance with limits of at
least Five Million U.S. Dollars ($5,000,000) per occurrence and in the
aggregate; and (iii) Workers’ Compensation insurance with applicable statutory
limits. The policies must contain no exclusions for sole proprietors, executive
officers, partners or members and must have waivers of subrogation.
5.2     Subcontractors. NantOmics may subcontract its obligations under this
Agreement to a third party. NantOmics will remain responsible to NantHealth for
any performance of its obligations hereunder notwithstanding the permitted
engagement of any such third party.
5.3     Further Assurances. Each Party will, upon the reasonable request of the
other Party and at the requesting Party’s sole cost and expense, promptly
execute such documents and perform such acts as may be necessary to give full
effect to the terms of this Agreement.
5.4     Compliance with Laws. Each Party will comply with all applicable Laws,
governmental requirements, and industry standards, including those with respect
to privacy, data protection, portability, or accountability, applicable to such
Party or its personnel with respect to the Omics Services and the performance of
its obligations and exercise of its rights under this Agreement. Neither Party
will, nor permit any third parties to, export, re-export, or release, directly
or indirectly, any Controlled Technology to any country or jurisdiction to which
the export, re-export, or release of any Controlled Technology (a) is prohibited
by applicable Law or (b) without first completing all required undertakings
(including obtaining any necessary export license or other governmental
approval). As used herein, “Controlled Technology” means any software,
documentation, technology, or other technical data, or any products that include
or use any of the foregoing, of which the export, re-export, or release to
certain jurisdictions or countries is prohibited or requires an export license
or other governmental approval under any Law, including the U.S. Export
Administration Act and its associated regulations.
6.    Force Majeure.
6.1     Force Majeure. Neither Party will be liable or responsible to the other
Party, nor be deemed to have defaulted under or breached this Agreement, for any
failure or delay in fulfilling or performing any term of this Agreement, when
and to the extent such failure or delay is caused by (a) acts of God; (b) flood,
fire, or explosion; (c) war, terrorism, invasion, riot, or other civil unrest;
or (d) embargoes or blockades in effect on or after the Effective Date (each of
the foregoing, a “Force Majeure Event”);
6.2     Obligations. Section 6.1 and Section 14.3 will only apply to the extent
(a) the Force Majeure Event is outside the reasonable control of the affected
Party and is not due to the affected Party’s fault or negligence; (b) the
affected Party provides notice of the Force Majeure Event to the other Party,
stating the period of time the occurrence is expected to continue; and (c) the
affected Party uses diligent efforts to end the failure or delay and minimize
the effects of such Force Majeure Event.
7.    Regulatory Matters.
7.1     Privacy and Security Matters. The Parties agrees that protected health
information exchanged in connection with this Agreement shall be governed by
that certain Bilateral Business Associate Agreement executed by the Parties
(“BAA”).
7.2    Regulation.




Page 8 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(a)    If and to the extent any Omics Service is subject to regulation by the
FDA or other governmental authority, NantOmics shall fulfill, and NantHealth
shall provide reasonable assistance and cooperation so that NantOmics can
fulfill, all corresponding regulatory requirements, including compliance with
all applicable Laws related to premarket clearance or approval, marketing, sale
and distribution of the Omics Service (and upon NantHealth’s request, NantOmics
will provide NantHealth with any such clearance or approval documentation to
support the marketing of the Omics Service).
(b)    Unless expressly agreed by NantOmics in writing on a case-by-case basis,
NantHealth will not seek any licenses, permits or approvals or make any
determinations that may result in imposition of any obligations or limitations
on NantOmics with respect to the regulatory status of any of Omics Service.
(c)    If NantOmics decides to seek, or permits NantHealth to seek, any
licenses, permits, or approvals or to take any action that may result in any
Omics Service being deemed regulated by the FDA or that may otherwise materially
impact the regulatory status of any Omics Offering, then NantOmics will inform
NantHealth and the Parties will work together to minimize the effect of such
regulation, obligation or limitation, to the extent reasonably practicable.
7.3     Omnibus Reconciliation Act of 1980. As applicable under the Omnibus
Reconciliation Act of 1980, until the expiration of four (4) years after the
furnishing of Services pursuant to this Agreement, each Party will, upon receipt
of written request, and if then requested to make such information available
under the then-existing Law, make available to the Secretary of the U.S.
Department of Health and Human Services, the Comptroller General of the U.S.
Department of Secretary of Health and Human Services, or any of their
fully-authorized representatives, the books, documents, and/or records of such
Party that are necessary to verify the nature and extent of costs associated
therewith. The record keeping and disclosure provisions of this Section 7.3 will
apply to all services provided, offered or sold a Party hereunder, but will be
applicable only if a Party receives remuneration in the amount of $10,000 or
more with regard to such services performed in relation to a single customer.
8.    Confidentiality.
8.1     Obligations. From time to time in connection with this Agreement, either
Party (as the “Disclosing Party”) has or may disclose or make available to the
other Party or its Affiliates (each, the “Receiving Party”) Confidential
Information, whether before or after the Effective Date. In such cases, and
subject to the exceptions and limitations expressly set forth in this Agreement,
the Receiving Party will (a) not use the Disclosing Party’s Confidential
Information, or permit it to be accessed or used, for any purpose other than to
exercise its rights or perform its obligations under this Agreement; and (b) not
disclose the Disclosing Party’s Confidential Information to any Person except to
its Representatives who need to know the Confidential Information in order to
assist the Receiving Party, or to act on its behalf, in exercising the Receiving
Party’s rights or performing the Receiving Party’s obligations under this
Agreement, where such Representatives are themselves bound by nondisclosure
agreements or obligations as least as restrictive as those set forth in this
Section 8.1. The Receiving Party will be responsible for any breach of, or
non-compliance with, this Section 8.1 by its Representatives. The obligation not
to use or disclose a Party’s Confidential Information will remain in effect
until one of the exceptions in Section 8.2 occurs.
8.2     Exceptions. The restrictions set forth in Section 8.1 will not apply to
Confidential Information that, at the time of disclosure to or receipt by the
Receiving Party or its Representatives: (a) is in the public domain or is or
becomes generally available to and known by the public other than resulting
from, directly




Page 9 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




or indirectly, any breach of this Section 8 by the Receiving Party or its
Representatives; (b) is or becomes available to the Receiving Party or any of
its Representatives on a non-confidential basis from a third party; provided,
that such third party is not and was not prohibited from disclosing the
Confidential Information; or (c) was or is independently developed by the
Receiving Party or its Representatives without reference to or use of, in whole
or in part, any of the Disclosing Party’s Confidential Information.
8.3     Legally Required Disclosure. Notwithstanding anything in this Section 8
to the contrary, if a Receiving Party or any of its Representatives is required
pursuant to applicable Law or the rules or regulations of a stock exchange or
similar self-regulatory authority, to disclose any of the Disclosing Party’s
Confidential Information, then the Receiving Party agrees, to the extent legally
permissible and as soon as reasonably practicable, to provide the Disclosing
Party with written notice of the event so that the Disclosing Party may, at the
Disclosing Party’s expense, seek a protective order or other remedy. The
Receiving Party or its Representative (as applicable) will use its commercially
reasonable efforts to consult with the Disclosing Party with respect to any
effort by the Disclosing Party to resist or narrow the scope of such requirement
or request, or to seek such protective order or other remedy. If such protective
order or other remedy is not obtained, then the Receiving Party or its
Representative (as applicable): (a) may, without liability, disclose that
portion of the Disclosing Party’s Confidential Information that it is required
to disclose; and (b) will use its commercially reasonable efforts to have
confidential treatment accorded to the Confidential Information so disclosed.
Furthermore, Section 8 will not apply to the disclosure of Confidential
Information if such disclosure is necessary to establish rights or enforce
obligations under this Agreement, but only to the extent that any such
disclosure is necessary. Any information disclosed pursuant to this Section 8.3
will retain its confidential status for all other purposes.
8.4     Effect of Termination. Upon termination of this Agreement, at the
Disclosing Party’s request, the Receiving Party will, and will cause its
Representatives (and, if applicable, its Affiliates) to, promptly return or
destroy (at the Receiving Party’s option) all Confidential Information received
from the Disclosing Party in tangible form, together with all copies thereof, in
such Person’s possession; provided, however, that the Receiving Party may keep
one (1) copy of the Disclosing Party’s Confidential Information: (a) to the
extent necessary to exercise its surviving rights and perform its surviving
obligations hereunder; (b) to the extent required to be maintained pursuant to
applicable law or to satisfy the Receiving Party’s record retention obligations
and (c) in accordance with its corporate security and/or disaster recovery
procedures, to the extent such Confidential Information is in electronic form.
The Receiving Party will, upon request, promptly certify in writing that it has
complied with the obligations of this Section 8.4.
8.5     Protected Health Information. For the avoidance of doubt, the use and
protection of protected health information received by a Party or its
Representatives hereunder will be governed by the BAA.
9.    Public Announcements.
9.1     Publicity. Except as may be required by applicable Law or the rules or
regulations of a stock exchange or similar self-regulatory authority, neither
Party will issue or release any public announcement, statement, press release or
other publicity relating to this Agreement without the prior written consent of
the other Party.
9.2     Use of Marks. Except as expressly authorized by this Agreement, neither
Party will use the other Party’s trademarks, service marks, trade names, logos,
domain names or other indicia of source, origin, association or sponsorship,
without the prior written consent of the other Party.




Page 10 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




10.    Representations and Warranties.
10.1     Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that: (a) it is duly formed, validly existing, and
in good standing as a limited liability company under the Laws of its
jurisdiction of formation; (b) it has, and throughout the term of this Agreement
and any Customer Agreement will retain, the full right, power, and authority to
enter into this Agreement, to grant the rights it grants hereunder and to
perform its obligations under this Agreement; (c) its execution of this
Agreement has been duly authorized by all necessary organizational action of
such Party; (d) when executed and delivered by it, this Agreement will
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms; and (e) its execution, delivery, and performance of
its obligations under this Agreement does not and will not violate any judgment,
order, decree, or applicable Law, nor does it or will it violate any agreement
to which it is a party.
10.2     Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE, WITH RESPECT TO THIS AGREEMENT OR ANY SUBJECT MATTER
HEREOF. NEITHER PARTY SHALL MAKE ANY REPRESENTATIONS OR WARRANTIES REGARDING THE
OTHER PARTY’S PRODUCTS OR SERVICES OTHER THAN THOSE SET FORTH IN THIS AGREEMENT.
11.    Indemnification.
11.1     Indemnification. Subject to the provisions of this Section 11, each
Party (the “Indemnifying Party”) agrees to defend the other Party and its
Representatives, and all of such Persons’ successors and assigns (collectively,
the “Indemnified Persons”), from and against any and all third party Claims, and
indemnify and hold the Indemnified Persons harmless from and against any and all
Losses incurred or sustained by the Indemnified Persons, or any of them, to the
extent such Claim and related Loss is a result of any of the following:
    (a)    any violation of applicable Law by the Indemnifying Party;
(b)    any gross negligence or willful misconduct in connection with its
performance of any covenant or agreement applicable to Indemnifying Party
contained in this Agreement (including the performance of the Services),
including any personal injury, death, or damage to tangible personal or real
property; except any of the foregoing based on allegations of medical
malpractice or liability arising out of delivery of (or a failure to deliver)
medical care;
(c)    taxes assessed or claimed against any of the Indemnified Persons that are
obligations of the Indemnifying Party in connection with this Agreement or which
result from the breach of this Agreement by the Indemnifying Party; and
(d)    any Claims that the Indemnifying Party’s services, products, marketing
materials or any use, promotion, marketing, distribution, sale or delivery
thereof as permitted and in accordance with this Agreement, infringe,
misappropriate, or violate any intellectual property or other rights of a third
party, including any damages suffered by Indemnified Persons’ customers as a
result thereof for which the Indemnified Persons are liable.
11.2    Infringement Remedy.




Page 11 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(a)    In the event of a Claim that the Indemnifying Party’s services, products,
or marketing materials, or any use, promotion, marketing, distribution, sale or
delivery thereof in accordance with this Agreement, infringe, misappropriate, or
violate any intellectual property right of a third party, or if any use of any
of such item (or any respective component thereof) is enjoined or threatened to
be enjoined, then the Indemnifying Party will, at its sole cost and expense, (i)
procure for the Indemnified Persons the right to continue to receive and use
such item to the full extent contemplated by this Agreement; or (ii) modify or
replace the elements that infringe or are alleged to infringe to make them
non-infringing while providing reasonably equivalent services, features and/or
functionality (as applicable).
(b)    If, in Indemnifying Party’s discretion, none of the options set forth in
Section 11.2(a) are commercially practicable, then either Party will have the
right to terminate this Agreement with respect to the applicable products or
services immediately.
(c)    The remedies set forth in this Section 11.2 are in addition to, and not
in lieu of, all other remedies that may be available to the Indemnified Persons
under this Agreement or otherwise, including the Indemnified Persons’ right to
indemnification pursuant to Section 11.1.
11.3     Exclusions from Indemnification. Notwithstanding Sections 11.1 and 11.2
above, the Indemnifying Party will have no obligation or liability under this
Section 11 for any Claim or action regarding any Claim resulting from any of the
following: (a) modifications to the Indemnifying Party’s services, products or
marketing materials made pursuant to the Indemnified Persons’ designs,
specifications, or instructions; (b) modifications to the Indemnifying Party’s
services, products, or marketing materials by anyone other than the Indemnifying
Party, other than modifications authorized in writing by the Indemnifying Party;
(c) the combination, operation, or use of Indemnifying Party’s services,
products or marketing materials with other products, processes, or materials if
the Indemnifying Party’s services, products or marketing materials themselves do
not infringe; (d) Indemnified Persons’ or its customers’ continued engagement in
allegedly infringing activities after receipt of notice from the Indemnifying
Party of a Claim and after being provided with modifications that would have
avoided the alleged infringement; or (e) any marketing, sale or use of the
Indemnifying Party’s services, products or marketing materials that is not in
compliance with this Agreement.
11.4    Indemnification Procedure.
(a)    A Person seeking defense and indemnification under this Section 11 (the
“Indemnified Person”) will promptly notify the Party from whom defense and
indemnification is being sought (the “Indemnifying Party”) in writing,
describing the circumstances, in reasonable detail, for which it seek defense
and indemnification.
(b)    Upon notice of a Claim, the Indemnifying Party will immediately assume
the investigation and defense of such Claim, and, in connection therewith, will
employ counsel of its own choosing at its sole cost and expense. At the
Indemnifying Party’s request and expense, the Indemnified Person will provide
reasonable cooperation in connection with the investigation and defense of such
Claim; provided, however, that the Indemnified Person will not be required to
disclose any confidential information which it does not have the right to
disclose or to waive any privilege. The Indemnified Person may also participate
in and observe (but not control) the investigation and defense of such Claim, at
its own cost and expense and with counsel of its choosing.




Page 12 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(c)    If the Indemnifying Party fails to defend a Claim hereunder within a
reasonable amount of time after receiving notice thereof, the Indemnified Person
will have the right, but not the obligation, and without waiving any of its
other rights hereunder, to undertake the defense of and to compromise or settle
such Claim, on behalf of and at the risk and expense of the Indemnifying Party.
(d)    The Indemnifying Party will not settle any Claim in a manner that
adversely affects the rights or assets, or restrains or interferes with the
business or operations of, the Indemnified Person or its Affiliates, or which
involves an admission of liability of behalf of the Indemnified Person or its
Affiliates, or imposes any obligation upon the Indemnified Person that the
Indemnifying Party does not discharge, in each case without the Indemnified
Person’s prior written consent (which shall not be unreasonably withheld).
(e)    An Indemnified Person’s failure to perform any obligations under this
Section 11.4 will not diminish an Indemnifying Party’s obligations hereunder,
except to the extent that the Indemnifying Party can demonstrate that it has
been materially prejudiced as a result of such failure.
12.    Limitation of Liability.
12.1     Limitation of Liability. EXCEPT AS OTHERWISE SET FORTH IN SECTION 12.3,
IN NO EVENT WILL A PARTY’S LIABILITY UNDER THIS AGREEMENT EXCEED THE GREATER OF:
(i) AGGREGATE FEES AND REIMBURSABLE EXPENSES PAID TO NANTOMICS UNDER THIS
AGREEMENT (INCLUDING AMOUNTS ALREADY PAID AND AMOUNTS THAT HAVE ACCRUED BUT NOT
YET BEEN PAID) IN THE EIGHTEEN (18) MONTH PERIOD PRECEDING THE CLAIM AND (ii)
ONE MILLION DOLLARS ($1,000,000).
12.2     EXCLUSION OF CONSEQUENTIAL DAMAGES. EXCEPT AS OTHERWISE SET FORTH IN
SECTION 12.3, IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT FOR ANY
LOST PROFITS OR FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL,
OR PUNITIVE DAMAGES, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN NOTIFIED OF THE
POTENTIAL FOR SUCH DAMAGES, OR WHETHER SUCH DAMAGES WERE REASONABLY FORESEEABLE,
OR WHETHER ANY CLAIM FOR RECOVERY IS BASED ON THEORIES OF CONTRACT, TORT, OR
OTHERWISE.
12.3    Exceptions. The exclusions in Section 12.1 and 12.2 will not apply to
(a) Losses arising out of or relating to a Party’s knowing or negligent failure
to comply with its obligations under Section 4 (Licenses and Intellectual
Property Ownership) or Section 7 (Regulatory Matters) or failure to comply with
Section 8 (Confidentiality); (b) amounts finally awarded by a court of competent
jurisdiction to third party claimants which are obligated to be covered under a
Party’s indemnification obligations under Section 11; (c) Losses arising from a
Party’s gross negligence or more culpable conduct, including any willful
misconduct or intentionally wrongful acts; or (d) a Party’s obligation to pay
attorneys’ fees and other costs pursuant to Section 16.9(e)
12.4     Essential Basis. THE DISCLAIMERS, EXCLUSIONS AND LIMITATIONS OF
LIABILITY SET FORTH IN THIS AGREEMENT FORM AN ESSENTIAL BASIS OF THE BARGAIN
BETWEEN THE PARTIES AND, ABSENT ANY OF SUCH DISCLAIMERS, EXCLUSIONS OR
LIMITATIONS OF LIABILITY, THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
ECONOMIC TERMS, WOULD BE SUBSTANTIALLY DIFFERENT. THE DISCLAIMERS, EXCLUSIONS
AND LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT WILL APPLY TO THE
MAXIMUM




Page 13 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXTENT PERMITTED BY APPLICABLE LAW, EVEN IF ANY REMEDY FAILS ITS ESSENTIAL
PURPOSE.
13.    Term.
13.1     Initial Term. The initial term of this Agreement commences on the
Effective Date and will continue in effect until December 31, 2020, unless
terminated earlier pursuant to Section 14 (the “Initial Term”). The Initial
Term, together with each Exclusive Renewal Term (if any) and the Non-Exclusive
Renewal Term (as defined below), are collectively referred to as the “Term”.
13.2    Renewal Options.
(a)    If NantHealth meets the applicable Renewal Threshold set forth below for
the Initial Term, NantHealth may, at its option, renew this Agreement (with
exclusivity under Section 2.2) for an additional three (3) years (i.e., through
December 31, 2023) by providing NantOmics with written notice of its election to
renew at least ninety (90) days prior to the end of the Initial Term (the
“Initial Exclusive Renewal Term”).
(b)    Following the Initial Exclusive Renewal Term, NantHealth may, at its
option, renew this Agreement (with exclusivity under Section 2.2) for up to
two (2) additional three (3) year periods (i.e., through December 31, 2026 for
the first renewal option and through December 31, 2029 for the second renewal
option) (each, an “Additional Exclusive Renewal Term”) by providing NantOmics
with written notice at least ninety (90) days prior to the end of the
then-current renewal term, if NantHealth meets the applicable Renewal Threshold
for the then-current renewal term. The Initial Exclusive Renewal Term and each
Additional Exclusive Renewal Term are collectively referred to as the “Exclusive
Renewal Terms.”
(c)    The “Renewal Threshold” for the Initial Term and each Exclusive Renewal
Term is set forth in the table below:
 
Renewal Threshold
Initial Term
300,000 Omics Service tests completed between the Effective Date and June 30,
2020
First Exclusive Renewal Term
570,000 Omics Service tests completed between July 1, 2020 and June 30, 2023
Second Exclusive Renewal Term
760,000 Omics Service tests completed between July 1, 2023 and June 30, 2026



(d)    If this Agreement is not renewed for an Exclusive Renewal Term as
provided above, then NantHealth may, at its option at the end of the Initial
Term or the first or second Exclusive Renewal Term (as applicable), renew this
Agreement on a non-exclusive basis for one additional three (3) year term (the
“Non-Exclusive Renewal Term”) by providing NantOmics with written notice at
least ninety (90) days prior to the end of the Initial Term or such Exclusive
Renewal Term, in which case the exclusive rights granted to NantHealth under
Section 2.2 shall not renew and shall automatically terminate as of the last day
of the Initial Term or such Exclusive Renewal Term.
(e)    For the avoidance of doubt, this Agreement shall automatically expire (i)
at the end of the Initial Term or the first or second Exclusive Renewal Term,
unless renewed by NantHealth as expressly




Page 14 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




provided above or (ii) in any case, at the end of the third Exclusive Renewal
Term or Non-Exclusive Renewal Term.
14.    Termination.
14.1     Termination for Cause. Either Party may terminate this Agreement,
immediately upon written notice to the other Party, if the other Party
materially breaches this Agreement and such breach (a) is incapable of cure or
(b) being capable of cure, remains uncured thirty (30) days after the breaching
Party receives written notice from the non-breaching Party thereof.
14.2     Termination for Insolvency. Either Party may terminate this Agreement,
immediately upon written notice to the other Party, if the other Party: (a)
becomes insolvent or admits inability to pay its debts generally as they become
due; (b) becomes subject, voluntarily or involuntarily, to any proceeding under
any domestic or foreign bankruptcy or insolvency Law, which is not fully stayed
within seven (7) days or is not dismissed or vacated within forty-five (45) days
after filing; (c) is dissolved or liquidated or takes any action for such
purpose; (d) makes a general assignment for the benefit of creditors; or (e) has
a receiver, trustee, custodian, or similar agent appointed by order of any court
of competent jurisdiction to take charge of or sell any portion of its property
or business (and such appointment is not discontinued within sixty (60) days
thereafter).
14.3     Termination for Force Majeure. Subject to Section 6.2, either Party may
terminate this Agreement, immediately upon written notice to the other Party, if
a Force Majeure Event affecting the other Party continues substantially
uninterrupted for a period of thirty (30) days or more.
14.4     Termination for Exclusion. Either Party may terminate this Agreement,
immediately upon written notice to the other Party, if the other Party is
debarred, excluded, suspended or otherwise determined to be ineligible to
participate in federal healthcare programs (collectively, “Excluded” or
“Exclusion”). Accordingly, the Excluded Party will provide the other Party with
prompt written notice if it (a) receives notice of action or threat of action
with respect to its Exclusion during the term of this Agreement; or (b) becomes
Excluded.
14.5     Termination for Convenience. NantHealth may terminate this Agreement at
any time for any reason upon providing at least six (6) months prior written
notice to NantOmics.
14.6    Effect of Termination.
(a)    The termination of this Agreement will not have the effect of terminating
any Customer Agreement entered into prior to the effective date of termination.
Each Party will continue to honor commitments made under the terms and
conditions of each such Customer Agreement for up to three (3) years after the
effective date of termination of this Agreement, including the provision of
Services to/for such Institutional Customers for such three (3) year period.
NantHealth will continue to make payments to NantOmics with respect to each
Customer Agreement still in effect in accordance with this Agreement.
(b)    Upon termination of this Agreement, except in connection with the rights
and obligations set forth in this Section 14.6, (i) NantHealth shall promptly
cease all use of the NantOmic’s Marks and all marketing and sales-related
efforts with respect to the Omics Services; (ii) NantHealth will promptly cease
to solicit or procure orders/transactions for Omics Services; (iii) NantHealth
shall promptly deliver a copy of all Omics Data in its possession and return to
NantOmics all copies of NantOmic’s marketing and related




Page 15 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




materials; (iv) NantHealth shall promptly discontinue its use of Omics Data and
delete and otherwise remove or destroy all other copies of any Omics Data that
is in NantHealth’s possession or control; and (v) each Party will provide
reasonable cooperation and assistance to the other Party in transitioning
Institutional Customers to NantOmics for the continued provision of Omics
Services.
15.    Survival. The provisions of Sections 1 (Definitions), 3.3 (Expenses), 3.4
(Taxes), 3.5 (Records and Audits), 4.5 (Restrictions), 4.6 (Ownership,
Reservation of Rights), 6 (Force Majeure), 8 (Confidentiality), 10.2
(Disclaimer), 11 (Indemnification), 12 (Limitation of Liability), 14.6 (Effect
of Termination), 15 (Survival), and 16 (Miscellaneous) will survive and continue
after expiration or termination of this Agreement indefinitely. The provisions
of Sections 2.3 (Customer Engagement, Billing and Order Processing) through 2.11
(Other Services), 3.1 (Revenue Share), 5 (Other Covenants), 7 (Regulatory
Matters) and 10.1 (Mutual Representations and Warranties) will survive and
continue after termination of this Agreement for the full duration of any
Customer Agreement, but in each case solely with respect to any such continuing
Customer Agreement. In addition, the rights and obligations of any Party which,
by their nature, extend beyond the termination of this Agreement will continue
in full force and effect notwithstanding the termination of this Agreement.
16.    Miscellaneous.    
16.1     Relationship of the Parties. The relationship between the Parties is
that of independent contractors. Nothing contained in this Agreement will be
construed as creating any agency, partnership, joint venture, or other form of
joint enterprise, employment, or fiduciary relationship between the Parties.
Neither Party will have authority to contract for or bind the other Party in any
manner whatsoever, except as expressly set forth in this Agreement.
16.2     Notices. All notices hereunder will be in writing and addressed to a
Party at the address set forth under such Party’s name on the signature page
hereto (or as otherwise specified by a Party in a notice given in accordance
with this Section 16.2). Notices sent in accordance with this Section 16.2 will
be deemed effectively given: (a) when received, if delivered by hand (with
written confirmation of receipt); (b) when received, if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the third (3rd) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.
16.3     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” will be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(i) to Sections and Exhibits refer to the sections of, and exhibits attached to,
this Agreement; (ii) to an agreement, instrument, or other document means such
agreement, instrument, or other document as amended, supplemented, and modified
from time to time to the extent permitted by the provisions thereof; and (iii)
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement will be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing an instrument to be drafted. The Exhibits referred to herein will be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein. The headings in this Agreement are for
reference only and will not affect the interpretation of this Agreement.




Page 16 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




16.4     Assignment. Neither Party may assign or otherwise transfer any of its
rights, or delegate or otherwise transfer any of its obligations or performance,
under this Agreement, in each case whether voluntarily or involuntarily, without
the other Party’s prior written consent, which will not be unreasonably
withheld, conditioned, or delayed; provided, however, that NantOmics may assign
this Agreement to an Affiliate with the capability to provide and perform the
NantOmics Services or in connection with the sale of all or substantially all of
the assets to which this Agreement relates. Any assignment, delegation, or other
transfer without such prior written consent will be null and void. This
Agreement is binding upon and inures to the benefit of the Parties and their
respective permitted successors and assigns.
16.5     No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Parties, their respective permitted successors and assigns, and the
Indemnified Persons, and nothing herein, express or implied, is intended to or
will confer on any other Person any legal or equitable right, benefit, or remedy
of any nature whatsoever under or by reason of this Agreement.
16.6    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party. No
waiver by any Party of any of the provisions hereof will be effective unless
explicitly set forth in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
will operate or be construed as a waiver thereof; nor will any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
16.7     Severability. If any provision of this Agreement or the application
thereof to any Party or circumstances is declared void, illegal, or
unenforceable, then the remainder of this Agreement will be valid and
enforceable to the extent permitted by applicable Law.
16.8     Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of California applicable to agreements
made and to be performed wholly within that State without regard to its
conflicts of laws provisions.
16.9    Dispute Resolution.
(a)    Informal Resolution. Except as otherwise provided in this Agreement, in
the event of any dispute, claim, or controversy arising under, out of, or in
connection with this Agreement (a “Dispute”), including as to the breach,
performance, or interpretation of this Agreement or the rights, duties or
liabilities of either Party hereunder, the Parties will first attempt in good
faith to resolve such Dispute by negotiation and consultation between
themselves. If such Dispute is not resolved on an informal basis within
thirty (30) days, each Party may, at its sole discretion, seek resolution of
such matter in accordance with Section 16.9 and exercise its rights according to
any other applicable sections of this Agreement, including, but not limited to,
Section 14.
(b)    Arbitration. Except as otherwise expressly provided in this Section, if
the Parties do not reach a mutually acceptable resolution pursuant to
Section 16.9(a) as to a Dispute, the Dispute shall be referred for resolution by
final, binding arbitration in accordance with the provisions of this Section.
The arbitration shall be conducted by the American Arbitration Association (or
any successor entity thereto) (“AAA”) under its rules of commercial arbitration
then in effect, except as modified in this Agreement. The arbitration shall be
conducted in the English language, by a single arbitrator knowledgeable in the
subject matter at issue in the Dispute and acceptable to both Parties; provided,
however, that the Parties may by




Page 17 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




mutual agreement elect to have the arbitration conducted by a panel of three
arbitrators (such single arbitrator or panel, the “Arbitrator”). The Arbitrator
shall, if appropriate, engage an independent expert with experience in the
subject matter of the Dispute to advise the Arbitrator.
(i)    With respect to any Dispute referred to arbitration pursuant to this
Section 16.9, the Parties and the Arbitrator shall use all reasonable efforts to
complete any such arbitration within three (3) months from the issuance of
notice of a referral of any such Dispute to arbitration. The Arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the Parties must expend for discovery; provided that the
Arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.
(ii)    The decision of the Arbitrator shall be the sole, exclusive, and binding
remedy between them regarding the Dispute presented to the Arbitrator. Any
decision of the Arbitrator may be entered in a court of competent jurisdiction
for judicial recognition of the decision and an order of enforcement. The
arbitration proceedings and the decision of the Arbitrator shall not be made
public without the joint consent of the Parties, and each Party shall maintain
the confidentiality of such proceedings and decision.
(iii)    Unless otherwise agreed by the Parties, the arbitration proceedings
shall be conducted in Los Angeles, California. The Parties shall share equally
the cost of the arbitration filing and hearing fees, the cost of the independent
expert retained by the Arbitrator, and the cost of the Arbitrator and
administrative fees of AAA. Each Party shall bear its own costs and attorneys’
and witnesses’ fees and associated costs and expenses.
(c)    Temporary Relief. Pending the selection of the Arbitrator or pending the
Arbitrator’s determination of the merits of any Dispute, either Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party.
16.10     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS (INCLUDING NEGLIGENCE), AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.
16.11     Equitable Relief. Notwithstanding anything else in this Agreement to
the contrary, each Party acknowledges that a breach by a Party of this Agreement
may cause the non-breaching Party immediate and irreparable harm, for which an
award of damages may not be adequate compensation and agrees that, in the event
of such breach or threatened breach, the non-breaching Party will be entitled to
seek equitable relief, including in the form of orders for preliminary or
permanent injunction, specific performance, interim or conservatory relief, and
any other relief that may be available for any court, and the Parties hereby
waive any requirement for the securing or posting of any bond in connection with
such relief. Such remedies will not be deemed to be exclusive but will be in
addition to all other remedies available under this Agreement, at law or in
equity, subject to any express exclusions or limitations in this Agreement to
the contrary.
16.12     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. Counterparts may be




Page 18 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




delivered by facsimile, electronic mail (including .pdf or any electronic
signature complying with the U.S. Federal ESIGN Act of 2000) or other
transmission method, and any counterpart so delivered will be deemed to have
been duly and validly delivered and be valid and effective for all purposes.
16.13     Entire Agreement. This Agreement, together with all Exhibits and the
BAA, constitutes the sole and entire agreement between the Parties solely with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. There are no agreements, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein.
[Signature Page Follows]






Page 19 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------


Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
NantOmics Exclusive Reseller Agreement as of the date first written above.
NantOmics, LLC
 
NantHealth, Inc.
 
 
 
 
 
 
By: /s/Charles Kim
 
By: /s/Paul Holt
 
 
 
Name: Charles Kim
 
Name: Paul Holt
 
 
 
Title: General Counsel
 
Title: CFO
 
 
 
Address for Notices:
 
Address for Notices:
 
 
 
9920 Jefferson Blvd.
 
9920 Jefferson Blvd.
Culver City, CA 90232
 
Culver City, CA 90232
Attention: General Counsel
 
Attention: President
 
 
 









Page 20 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






EXHIBIT A
LICENSE AGREEMENT




Attached
 
 
 
 







Page 21 of 20
Second Amended and Restated NantOmics Exclusive Reseller Agreement
CONFIDENTIAL

